Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  In claim 8 and 18, the limitation “locating, with the vision system is configured to locate a bottom dead center of the weld groove” appears to have some grammar issues. Maybe the limitation should read --- locating, with the vision system a bottom dead center of the weld groove ---.
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit, determining a weld groove type from the image of the weld groove in claims 1 and 11; “capturing an image, with a vision system”  in claims 1 and 11; the “heating device” interpreted as a device for heating in claim 9 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation “selecting a welding technique in dependence upon at least one of the weld groove type, a type of material of the first tube and the second tube, and an outside diameter of the first tube and the second tube”. It is unclear if this selecting step of the instant claim is adding additional conditions to the selection step since claim 1 or replacing the conditions of claim 1. There appear to be a conflict since the selection step of claim 2 leave out some of the conditions of claim 1. 
Claims 9 and 19 recites the limitation "the heating device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “selecting a welding technique in dependence upon at least one of the weld groove type, a type of material of the first tube and the second tube, and an outside diameter of the first tube and the second tube”. It is unclear if this selecting step of the instant claim is adding additional conditions to the selection step since claim 11 or replacing the conditions of claim 11. There appear to be a conflict since the selection step of claim 2 leave out some of the conditions of claim 11. 
Allowable Subject Matter
1-3, 5-8, 10-13, 15-18 and 20 are allowed.
Claims 4, 9, 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art being Tona (WO 2016135654) in view of Iizuka et al. (US 20050103766 A1), wherein Tona discloses a method and system (6, welding station, Fig. 4) for manufacturing boiler tubes,  using a first spindle (28, Fig. 4, Page 8, lines 5-15) for receiving a first tube (5, Fig. 6)  and a second spindle (28, Fig. 4, Page 8, lines 5-15) for receiving a second tube (5, Fig. 6), the first spindle (28) and the second spindle (28) being rotatable for aligning and rotating the tubes; a welding device having a first weld head (27, Fig. 4, Page 9, lines 2-18) and configured to automatically weld the first tube to the second tube in dependence upon a plurality of weld and tube parameters received by a control unit (11, Fig. 4).  Iizuka et al. discloses an automatic groove-tracing welding method for welding workpieces along an actual groove on the basis of an image of a weld zone and an automatic groove-tracing welding system (camera head 2, computer 3, robot controller 43, Fig. 1) for carrying out the method (¶0001). Tona and Iizuka et al fails to teach or suggest “with a control unit, determining a weld groove type from the image of the weld groove; selecting a welding technique in based at least in part on at least one of the weld groove type, a weld parameter and a tube parameter; and with a welding device having a first weld head, automatically performing a weld cycle including a plurality of weld passes to weld the first tube to the second tube according to the selected welding technique” as required of  independent claims 1 and 11. There is no obvious motivations to modify the method of Tona in view of Iizuka et al. to have the missing steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761